DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed April 25, 2022 is acknowledged and has been entered.  Claim 42 has been canceled.  Claims 1, 16, 27, 28, 250, and 251 have been amended.  Claims 269-271 have been added.

2.	Applicant elected the invention of Group I, claims 1, 2, 12, 16, 19, 24, 27, 28, 31, 35, 36, 38-40, 42, and 48, drawn to a method of inhibiting proliferation of prostate specific membrane antigen (PSMA)-expressing cancer cells, said method comprising contacting said cells with an antiandrogen and a conjugate comprising a PSMA ligand and an anticancer agent or a cytotoxic agent.
Additionally, Applicant elected the species of the invention of Group I, wherein said PSMA ligand is a small molecule, or more particularly MIP-1095, conjugated to a cytotoxic radionuclide and wherein said antiandrogen is enzalutamide. 

3.	Claims 1, 16, 19, 27, 28, 38, 250, 251, and 269-271 are pending in the application.  Claim 191 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 6, 2016.

4.	Claims 1, 16, 27, 28, 38, 250, 251, and 269-271 are currently under prosecution.

Information Disclosure Statement
5.	The information disclosure filed April 25, 2022 has been considered.  An initialed copy is enclosed.	
Notably, the disclosure statement filed lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e).  See MPEP § 609.05(a).
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Election/Restriction
6.	As previously noted, the restriction and election requirement set forth in the Office action mailed November 6, 2015 has been withdrawn in part so as to rejoin the elected species of the invention in which the PSMA ligand is a small molecule or more particularly MIP-10952 and the non-elected species thereof in which the small molecule PSMA ligand is MIP-10723 or DUPA4 and/or in which the small molecule PSMA ligand is conjugated to doxorubicin.

Priority
7.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier applications is acknowledged.  
However, claims 1, 16, 19, 27, 28, 38, 250, 251, and 269-271 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely May 14, 2014.

Grounds of Objection and Rejection Withdrawn
8.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed March 24, 2021.

Specification
9.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
An example of such an improperly demarcated trademark appearing in the specification is CellTiter-Glo™; see, e.g., paragraph 58 of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the Trademark Electronic Search System (TESS). 
	
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11.	Claims 1, 16, 19, 27, 28, 38, 250, 251, and 269-271 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Beginning at page 9 of the amendment filed April 25, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.	
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Claims 1, 16, 19, 27, 28, 38, 250, 251, and 269-271 are indefinite for the following reasons:
(a)	The claims are drawn to a method comprising administering to a subject a PSMA ligand-anticancer agent conjugate or a PSMA ligand-cytotoxic agent conjugate, which comprises a PSMA ligand, which “comprises glutamate-urea-lysine”, but which according to dependent claim 250 is a compound that is not comprised of “glutamate-urea-lysine” and is instead either MIP-1095 or MIP-1072, both of which are part of a series of compounds originally prepared by the modification of the ε-amino group of the lysine residue of a protected glutamate-urea-lysine heterodimer by conversion to halogen substituted benzylamines, benzamides and phenylureas.5  Accordingly it is not clear how the claims are to be construed or what subject matter is or is not regarded as the invention or how it is that one might ever determine the identity of infringing subject matter.
To further explain the position taken herein, as first set forth in the preceding Office action mailed March 24, 2021, it is unclear what subject matter is or is not regarded as the invention because it is not clear if the ligand is actually “glutamate-urea-lysine” or if it is “a small molecule ligand […] based on a glutamate-urea-lysine heterodimer (e.g., glutamate-urea-lysine analog)” (page 32, lines 27 and 28 of the specification).  Is the PSMA ligand “glutamate-urea-lysine” or is it something else?   If the ligand is based on a glutamate-urea-lysine heterodimer, it is presumably not “glutamate-urea-lysine”, but moreover if it is based on a glutamate-urea-lysine heterodimer such that one or another of the moieties thereof is derivative then whatever it actually is should not be said to comprises “glutamate-urea-lysine”.  Originally the claims were directed to any of a genus of small molecule ligands that bind to an enzymatic site on PSMA including, in particular, MIP-1095 and MIP-1072; and then later in prosecution the claims were amended so as to be directed to a PSMA ligand-anticancer agent conjugate or a PSMA ligand-cytotoxic agent conjugate, albeit not one that necessarily comprises a small molecule ligand that binds to an enzymatic site on PSMA.  Following receipt of the restriction and election requirement set forth in the Office action mailed November 6, 2015, the claims were amended to recite that the PSMA ligand is a small molecule ligand that binds to an enzymatic site on PSMA, which is either “a glutamate-urea-lysine based heterodimer” or “a glutamate-urea-glutamate based dimer”.  Then, following the first action on the merits, the claims were amended to recite that PSMA ligand is a small molecule ligand that binds to an enzymatic site on PSMA, which comprises “a glutamate moiety, a urea moiety and an amino acid moiety” or more particularly “a glutamate moiety, a urea moiety and a lysine acid moiety”.  Following the next Office action the claims were amended to recite that the PSMA ligand comprises “a small molecule ligand that specifically binds to an enzymatic site on PSMA and comprises a glutamate-urea-amino acid moiety” or more particularly “a glutamate-urea-lysine moiety” or “a glutamate-urea-glutamate moiety”.  Next the claims were amended by the amendment filed May 22, 2020 to recite that “the PSMA ligand of the conjugate comprises a small molecule ligand that binds specifically an enzymatic site on PSMA and comprises a glutamate-urea-amino acid moiety, wherein the glutamate-urea-amino acid moiety is a glutamate-urea-lysine or a glutamate-urea-glutamate”; and now, as most recently amended, the claims are directed to a PSMA ligand that specifically binds an enzymatic site on PSMA and “comprises glutamate-urea-lysine or a-glutamate-urea-glutamate”.  It is not clear if the claims, as presently amended, are to be construed as being directed to a PSMA ligand-anticancer agent conjugate or a PSMA ligand-cytotoxic agent conjugate, which comprises a PSMA ligand, which is a small molecule or something else other than a “small molecule”, which comprises “glutamate-urea-lysine”.  It is not clear if the PSMA ligand, whether a small molecule or not, comprises “glutamate-urea-lysine”, or “glutamate-urea-lysine moiety”, or “a glutamate-urea-lysine based heterodimer”.  Is the PSMA ligand a derivative of glutamate-urea-lysine, which is based on glutamate-urea-lysine?  If so what does it mean to be based on glutamate-urea-lysine?  If the PSMA ligand comprises not glutamate-urea-lysine, but a glutamate-urea-lysine moiety, what is it that the PSMA ligand comprises?  What are these moieties?  Are the moieties derivatives based on the structures of glutamate-urea-lysine?  If the PSMA ligand is a derivative of “glutamate-urea-lysine”, how it that “glutamate-urea-lysine” may be derivatized or functionalized?  Which types of derivatives are not regarded as part of the invention?  Again, upon consideration of record of prosecution, and because it would seem that the metes and bounds of the subject matter that encompassed by the claims has changed more than once, it is not now clear what it is that constitutes the claimed PSMA ligand comprising “glutamate-urea-lysine”.  So then what subject matter is or is not regarded as the invention?  As more thoroughly explained below an applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.  Notably according to claim 250, as presently amended, the PSMA ligand is MIP-1095 or MIP-1072, but again it is questioned if these molecules are actually encompassed by the language of the preceding claims?  Each is as analog of N-acetyl-L-aspartyl-L-glutamate (NAAG) but should it be said that each comprises “glutamate-urea-lysine”?  No, because each of these molecules is a derivatized variant of “glutamate-urea-lysine”.  This is evident because, as previously noted, according to Maresca et al. (J. Med. Chem. 2009; 52: 347–57) each of MIP-1095 and MIP-1072 is a compound that was prepared as part of a series of other such compounds through the modification of the ε-amino group of the lysine residue of a protected glutamate-urea-lysine heterodimer by conversion to halogen substituted benzylamines, benzamides and phenylureas (see, e.g., page 348).  So, then, should it be said that each of MIP-1095 and MIP-1072 is based on “glutamate-urea-lysine”?  That would seem more likely given the facts.  If that is the case, which other “PSMA ligands” are those that are encompassed by the instant claims and/or regarded as infringing the claims, apart from MIP-1095 and MIP-1072?  The specification discloses that the small molecule ligand of PSMA can be GL2 (page 33, lines 15 and 16), as well as any of compounds I, II, III, and IV having the structures depicted at page 34; but are these all molecules that should be said to comprise “glutamate-urea-lysine”?  What of other ligands, which are analogs of NAAG, albeit perhaps not based on “glutamate-urea-lysine”, per se, and which bind to an enzymatic site on PSMA are encompassed by the claims?  Are PSMA-6176 and PSMA-I&T7, which have been described by others since the effective filing date sought by Applicant, encompassed by the instant claims?  What of PSMA-I&S?8  These ligands are described as small molecules based on DUPA, which are analogs of NAAG and bind to the enzymatic site of PSMA, but are these molecule said to comprise “glutamate-urea-lysine” or to be based upon “glutamate-urea-lysine”?  What of analogs of NAAG that were described before the sought-after filing date, but which have structures that are different from, e.g., MIP-1095, such as MIP-1404 and MIP-1405?9  Are these molecules that differ from MIP-1095 considered to be molecules that comprise “glutamate-urea-lysine” or to be based upon “glutamate-urea-lysine”?  All of the molecules mentioned may be said to be analogs of NAAG, which are based upon the first of such to be described by Kozikowski et al. in 200110, namely DUPA, but each has been developed following experimentation performed in progressive or step-wise fashion by more than one group of investigators upon the effects of structural alterations of DUPA.  For example, Eder et al. (Bioconjug. Chem. 2012 Apr 18; 23 (4): 688-97) reports introducing a specific chelator for gallium via a Lys-Ahx linker to produce the ligand PSMA-11 and showed that the lipophilicity of the HBED-CC-chelator revealed superiority over well-established DOTA, while at the same time maintaining high-affinity binding to PSMA.  Then, because HBED-CC only binds 68Ga, and no other useful radionuclides such as 177Lu, PSMA-617 was developed by the same group by introducing a p-iodo phenyl substitution in the linker between the DUPA motif and DOTA to ensure the required lipophilicity in the side chain.  As another example, Weineisen et al. (supra) reports PSMA-I&T was developed on the basis of “the DUPA motif” by introducing two phenyl substitutions in the side chain, but so that 99mTc could be used, this same group later developed PSMA-I&S by introducing mercaptoacetyltriserine (MAS3), which is chelating moiety for 99mTc, using involving a linker with a lipophilic naphthyl and Tyr residue.11  Each of these other compounds, which are reportedly based upon the structure of DUPA, or on the structure of NAAG, is similar to but not identical to any of the disclosed “PSMA ligands” (e.g., MEP-1095), but are these other compounds encompassed by the claims?  Are these other compounds said to be “PSMA ligands” comprising “glutamate-urea-lysine”?  Then, too, it is also reasonable to question whether the claims are intended to encompass the PSMA-binding ligand of which the nanoparticle described by U.S. Patent Application Publication No. 2020/0170960-A1 is comprised, which is urea-based small-molecule peptidomimetic inhibitor of PSMA seemingly very similar in nature to the disclosed “PSMA ligands”.
So, once again, it is submitted that the claims are indefinite because claim 1 recites, “said PSMA ligand comprises glutamate-urea-lysine”, but according to claim 250, which depends from claim 1, the PSMA ligand is MIP-1095 or MIP-1072, neither of which comprise “glutamate-urea-lysine”.  As explained MIP-1095 and MIP-1072 are derivatized variants of “glutamate-urea-lysine”.12  Neither one is “glutamate-urea-lysine” and neither one comprises “glutamate-urea-lysine”.  Thus, it would seem that claim 250 is an improper dependent claim since it does not further limit the subject matter of the preceding claim, but moreover it is unclear what subject matter it is that is regarded as the invention or how one might ever determine infringing subject matter. 
It is suggested that this issue may best be remedied by amending claim 1 to strike the recitation, “said PSMA ligand comprises glutamate-urea-lysine” and to instead recite the PSMA ligand is MIP-1095 or MIP-1072.  This is because the structures of both these compounds are known.
(b)	Claim 269 is indefinite because it is not clear how the claim is to be construed.  The claim recites the method is intended for treating a subject having androgen-independent prostate cancer, but then recites the subject has been treated with a prior first antiandrogen comprising […].  Is it the claimed invention that comprises the recited steps or is the subject an individual who has been treated with the a prior first antiandrogen by a process comprising the recited steps?  It is unclear.  This is primarily because it seems the claim may not be properly punctuated.  Perhaps there has been an omission of a comma.  Should the claim perhaps read: “[a] method of treating a subject having androgen-independent prostate cancer, which subject has been treated with a prior first antiandrogen, said method comprising […]”?
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention13.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

12.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

13.	The rejection of claims 1, 16, 19, 27, 28, 38, 250, 251, and 269-271 under 35 U.S.C. 112(a), as failing to comply with the written description requirement, is maintained.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Beginning at page 12 of the amendment filed April 25, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.	
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims, as presently amended, are drawn to a method of inhibiting the proliferation of androgen-independent prostate cancer cells (advanced prostate cancer cells that have become non-responsive or insensitive to antiandrogen therapy) that express human PSMA in a subject, said method comprising administering to the subject enzalutamide and either concurrently or sequentially (in any order) a “PSMA ligand-anticancer agent conjugate” or “PSMA ligand-cytotoxic agent conjugate”, so as to inhibit the proliferation of the cells.
According to claim 1 the “PSMA ligand-anticancer agent conjugate” or “PSMA ligand-cytotoxic agent conjugate” comprises a “PSMA ligand” that binds an enzymatic site on a human PSMA polypeptide comprising SEQ ID NO: 1; and in further accordance with claim 1 the “PSMA ligand” comprises glutamate-urea-lysine, but otherwise it is a molecule lacking particular structural features.  
As explained in the above rejection of the claims under 35 U.S.C. §112(b) it is unclear if the “PSMA ligand” to which the claims are now directed is a small molecule or not, or if it is glutamate-urea-lysine or something else that is based on glutamate-urea-lysine (e.g., a derivative or functionalized product, which is produced using glutamate-urea-lysine as a “building block”). It follows of course that it is unclear what it is that constitutes a “PSMA ligand-anticancer agent conjugate” or “PSMA ligand-cytotoxic agent conjugate”, which are comprised of “PSMA ligands” and either anticancer agents or cytotoxic agents. 
It is known that glutamate-urea-lysine, which resembles the natural substrate of N-acetylated alpha-linked acidic dipeptidase (NAALADase)14, is capable of mimicking the natural substrate to bind to the active site on human PSMA and competitively inhibit binding thereto of the natural substrate (see, e.g., Kozikowski et al. (J. Med. Chem. 2001; 44 (3): 298-301)).  However, as Kozikowski et al. discloses, their analysis of glutamate-urea-lysine and a series (plurality) of other small molecules having only relatively subtle structural differences revealed that despite their similarity these molecules exhibit markedly different abilities to bind to the NAALADase active site.  As an example, on the basis of their study, Kozikowski et al. concludes that the enzyme is largely specific for small molecules comprising S-configured amino acids since small molecules comprising R-configured amino acids were not found to inhibit enzymatic activity as effectively as the former (see, e.g., page 299).  Similarly Maresca et al. (J. Med. Chem. 2009; 52: 347–57) reports their finding that altering the halogen substituent in a series of Glu-urea-X heterodimers for targeting PSMA were successfully synthesized using (S,S)-2-[3-(5-amino-1-carboxypentyl)ureido]pentanedioic acid as the Glu-urea-Lys building block produced changes in the molecule’s overall hydrophobicity, steric bulk, and electronic properties to potentially influence the interactions with the binding pocket of PSMA; see entire document (e.g., the abstract; and page 352).  Then, too, because the “PSMA ligand”, which “comprises glutamate-urea-lysine”, but otherwise has no particular structure, it is noted that more recently Morgat et al. (Médecine Nucléaire. 2019; 43 (3): 284-6) discloses that despite our knowledge that “the glutamate-urea-lysine (Glu-Urea-Lys) pattern is today known as an [sic] highly efficient PSMA inhibitory sequence”, “[the] main challenge to target PSMA in nuclear medicine has been to add structural modifications to inhibitors in order to design radiopharmaceuticals while maintaining inhibitory properties” (page 284).  Again, the claims are not drawn to a method that utilizes known PSMA-binding agents such as MIP-1095, but are instead drawn to any of a plurality of structurally disparate “PSMA ligand-anticancer agent conjugates” or “PSMA ligand-cytotoxic agent conjugates” comprising “PSMA ligands” that bind an enzymatic site on a human PSMA polypeptide comprising SEQ ID NO: 1 and “comprise glutamate-urea-lysine”, but otherwise need not have any particular structure.  Here then it is understood that the claims are in essence an invitation to the artisan skilled in the relevant arts to develop the “PSMA ligand-anticancer agent conjugates” or “PSMA ligand-cytotoxic agent conjugates”, as well as the “PSMA ligands” of which these conjugates are comprised, which can be used to practice the claimed invention as intended to inhibit the proliferation of androgen-independent prostate cancer cells.  While conceivably, given the bid by the claims to complete the inventive process by discovering which substances are suitably and effectively used as “PSMA ligands” and more particular as the “PSMA ligand-anticancer agent conjugates” or “PSMA ligand-cytotoxic agent conjugates” in practicing the claimed invention, Applicant is duly reminded that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of “PSMA ligands” to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify a molecule that can be used as such to construct the “PSMA ligand-anticancer agent conjugates” or “PSMA ligand-cytotoxic agent conjugates”, which are suitably and effectively used in practicing the claimed invention to achieve the claimed objective.    
Here Applicant is advised that possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus; and accordingly an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  Moreover, because the claims encompass a genus of molecules which are suitably used in practicing the claimed invention to achieve the claimed objective, and which have the ability to bind to an enzymatic site on PSMA, but which otherwise have substantially disparate structures, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.  
 Notably the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, e.g., the ability to bind to an enzymatic site of PSMA or the ability to inhibit the proliferation of prostate cancer cells, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding a molecule that has the ability bind to an enzymatic site on PSMA on the surface of androgen-independent prostate cancer cells so as to inhibit the proliferation of the cells; without such a molecule, it is impossible to practice the invention.
While one could test a plurality of molecules having any of the possible structures which either comprise glutamate-urea-lysine or which are based upon or derived from either to determine which molecules have the requisite functional characteristics of the claimed PSMA ligand and which are suitably used to construct the PSMA ligand-anticancer agent conjugate or the PSMA ligand-cytotoxic agent conjugate, which in turn are suitably used in practicing the claimed invention to inhibit the proliferation of androgen-independent prostate cancer cells, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  In this case, it seems the actual inventive work of producing at least a substantial number of the claimed “PSMA ligands” and  PSMA ligand-anticancer agent conjugates or the PSMA ligand-cytotoxic agent conjugates comprised of those PSMA ligands would be left for subsequent inventors to complete.  
With this point in mind Applicant is duly reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568). 
Furthermore Applicant is again reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
 According to claim 250, as presently amended, the PSMA ligand is either MIP-1095 or MIP-1072.  As before noted, each of MIP-1095, MIP-1072, and DUPA bind to the NAALADase active site on human PSMA on the surface of cells and are internalized with PSMA by the cells, carrying with the complex any cargo (e.g., a diagnostic or therapeutic moiety such as a radionuclide) into the cell;15 it was for this reason that the prior art suggests that MIP-1095 and MIP-1072, when conjugated to a radionuclide such as 131I, can be used as a therapeutic agent that acts by selectively binding to targeted prostate cancer cells expressing PSMA and killing those cells.16 Still, it is only according to claim 250 that the PSMA ligand is MIP-1095 or MIP-1072; and accordingly the “PSMA ligand” according to any claim (e.g., claim 1) is not necessarily MIP-1095 or MIP-1072, or DUPA or any other known compound “comprising glutamate-urea-lysine” or derived therefrom, which has been found to be capable of binding to the NAALADase active site on human PSMA.  
It is aptly noted that the greater the variation in the genus, the less representative any particular antibody would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).

    PNG
    media_image1.png
    857
    1280
    media_image1.png
    Greyscale

In this case, although the specification describes MIP-1095, MIP-1072, and DUPA, it is not clear if or how these compounds should be regarded as reasonably representative of the genus, as a whole, of the “PSMA ligands” of which the “PSMA ligand-anticancer agent conjugates” or “PSMA ligand-cytotoxic agent conjugates” are comprised, particularly since MIP-1095, MIP-1072, and DUPA have different, albeit similar structures,17 but moreover because the claimed “PSMA ligand” is only described by the claims as “comprising glutamate-urea-lysine”, where, as discussed at length above, it is unclear which structural features the “PSMA ligand” must actually have.
Nevertheless, from the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

Then, as discussed in the rejection that follows, because it is not clear which if any particular structural features members of the claimed genus of “PSMA ligands” that bind to an enzymatic site on PSMA must actually have,18 the consequences of structural alterations of known PSMA ligands such as MIP-1095 are generally unpredictable and must be determined empirically.
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed method, so as to achieve the claimed objective.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Here, the claims represent only an invitation to one skilled in the art to complete the inventive process, i.e., the claims merely bid one skilled in the art to discover molecules that comprise glutamate-urea-lysine, which are able to bind to an enzymatic site of PSMA, and which are suitably used in practicing the claimed invention to achieve the claimed objective.
Here, since the claims are not necessarily limited to known materials having the structural and functional properties of the claimed “PSMA ligand-anticancer agent conjugate” or “PSMA ligand-cytotoxic agent conjugate” but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
At best, given the disclosure, it might only seem obvious to try to identify or produce a PSMA ligand that binds to an enzymatic active site on PSMA, which is suitably used to construct a PSMA ligand-anticancer agent conjugate or a PSMA ligand-cytotoxic agent conjugate that is effectively used in combination with enzalutamide in practicing the claimed invention to achieve the claimed objective of inhibiting the proliferation of androgen-independent prostate cancer cells, but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
Turning now to address newly added claims 269-271, which are drawn to a method of treating a subject having androgen-independent prostate cancer, if it is presumed that the claimed method comprises the step of administering to the subject “a second antiandrogen”, which is different from the “first”, which was used previously to treat the subject (or presumably the early stage androgen-dependent prostate cancer before the disease advanced), it must be evident what it is that constitutes both the first and the second “antiandrogens”.  The specification discloses that such therapeutic agents include but are not limited to enzalutamide and other known compounds; and moreover according to the specification “antiandrogens” are any of a potentially very large genus of compounds having substantially different structures, which act to block the action of androgen hormones and androgen-related molecules (see, e.g., page 43, lines 19 and 20).  Accordingly the claims are drawn to material that is in large part described by function alone.  It is well established that it is insufficient to describe a material by function alone if the written description requirement is to be met.  To be clear, this is because a compound that is described by function alone may be composed of any material or have any structure; and it may function by any of many different mechanisms of action.  It follows that there is no correlation between any one particularly identifying material or structural feature that is shared by at least most members of the genus and their common utility or ability to be used in conjunction with the PSMA ligand-cytotoxic agent conjugate to treat androgen-independent prostate cancer in any given subject.19  For this reason it is submitted that the skilled artisan could not immediately envisage, recognize, or distinguish at least a substantial number of the “antiandrogens” that are used to practice the claimed invention, so as to achieve the claimed therapeutic objective.  As a consequence it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of the application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).
Thus, although Applicant’s arguments have been carefully considered, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).
       
14.	The rejection of claims 1, 16, 19, 27, 28, 38, 250, 251, and 269-271 under 35 U.S.C. 112(a), because the specification, while being enabling for using a method for inhibiting the proliferation of androgen-independent prostate cancer cells presenting at the cell surface PSMA in a subject, said method comprising administering to the subject enzalutamide, so as to increase expression of PSMA by the cells without affecting their proliferation, and subsequently administering to the subject with a conjugate comprising MIP-1095 or MIP-1072 and a cytotoxic agent (e.g., a radionuclide) that is effective kill the prostate cancer cells, does not reasonably provide enablement for using the claimed invention, is maintained. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	Beginning at page 13 of the amendment filed April 25, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.	
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice20), it cannot be practiced without undue experimentation.
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify a “PSMA ligand-anticancer agent conjugate” or “PSMA ligand-cytotoxic agent conjugate” comprising a PSMA ligand, which “comprises glutamate-urea-lysine”, which is capable of binding an enzymatic site on PSMA, but which must be suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In addition, after considering Applicant’s response to issues raised in the Office action mailed November 8, 2017 regarding the probability that if the claimed invention is to be reasonably expected to be effective, as previously noted, if as Applicant’s remarks suggest the level of PSMA on the surface of targeted cancer cells expressing PSMA must first be increased by treatment with enzalutamide before the administering the PSMA ligand conjugated to an anticancer agent or cytotoxic agent, it would seem that the claims merely represent an invitation to one skilled in the art to finish the inventive process by discovering whether or not it is possible to first contact cells with enzalutamide and then contact the cells with the “PSMA ligand-anticancer agent conjugate” or “PSMA ligand-cytotoxic agent conjugate” and/or whether or not it is possible to contact the cells with both agents at the same time, so as to effectively inhibit their proliferation.  If the cells are contacted with enzalutamide only at the time the cells are also contacted with the conjugate (i.e., if the cells are contacted with both agents concurrently as in accordance with claim 27), because the expression of PSMA by the cells will not already have been upregulated, will the claimed invention be effective to inhibit the proliferation of the cancer cells?  Perhaps so, but perhaps the conjugate may not be fully capable of inhibiting the proliferation of the cells before the window of opportunity opens during which due to the increased expression of PSMA by the cells the cells are more efficiently take up the conjugate so as to be relatively more susceptible to the antiproliferative effects thereof. 
Regardless of the temporal order of the steps of contacting the prostate cancer cells with enzalutamide and the conjugate, it is noted that each of U.S. Patent Application Publication Nos. 2020/0199245-A1 and 2017/0362330-A1 teaches the emergence of a small cell/neuroendocrine type of prostate cancer in advanced disease and discloses that prostate cancer neuroendocrine cells, when treated with enzalutamide, do not express increased levels of PSMA; see entire documents.  This suggests that it cannot be presumed a priori that the proliferation of any given type of advanced prostate cancer is reasonably expected to be relatively more effectively inhibited by a combination of enzalutamide and a cytotoxic agent such as 131I-MIP-1095 on the basis that the level of expression of PSMA by the cells will be increased due to the effects of enzalutamide.
Turning to claim 28, according to this claim, the cells are contacted with enzalutamide and the conjugate sequentially, but not necessarily with enzalutamide first.  Given the fact, as noted above, that Applicant remarked that the level of PSMA on the surface of targeted cancer cells expressing PSMA must first be increased by treatment with enzalutamide before the administering the PSMA ligand conjugated to an anticancer agent or cytotoxic agent, it would seem that is very unlikely that the invention according to claim 28 will be found to be effective if enzalutamide is only administered at some point following the administration of the conjugate, which presumably will clear the body of the subject. 
Turning now to address a different issue, according to claim 1, the PSMA ligand of which the conjugate is comprised “comprises glutamate-urea-lysine” and is capable of binding “an enzymatic site on PSMA”, but according to the specification it appears that the PSMA ligand must be capable of binding to any of the active sites of PSMA, which include the sites of its NAALADase activity, the folate hydrolase activity, the dipeptidyl peptidase IV activity, and/or -glutamyl hydrolase activity (see, e.g., page 31, lines 1 and 2).  While it might be presumed that because the PSMA ligand comprises “glutamate-urea-lysine”, and also because according to claim 250 it is either MIP-1095 or MIP-1072, it must be capable of binding to the active site of the NAALADase activity;21 this is not entirely clear.  Is the PSMA ligand to which the claims are directed one that binds to the active site of NAALADase activity of PSMA or might it be a ligand that binds to the active site of one of the other enzymatic activities of PSMA, which are listed by the specification?  MIP-1095 or MIP-1072, which are analogs of NAAG, the substrate that binds to the active site of the NAALADase activity of PSMA, bind to this site, but do these compounds bind to any other site?  Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
Regardless of which active site of PSMA must be bound by the PSMA ligand of which the PSMA ligand-anticancer agent conjugate or PSMA ligand-cytotoxic agent conjugate is comprised, as explained in the above rejection of claims under 35 U.S.C. § 112(b), it is unclear how the claims are to be construed or rather what subject matter is or is not regarded as part of the invention because it is not clear if the PSMA ligand that “comprises glutamate-urea-lysine” is actually glutamate-urea-lysine or some other molecule “based upon” or derived from glutamate-urea-lysine, which is capable of binding to an enzymatic site on PSMA.  Clearly the specification contemplates the use of molecules having widely varying structures.  This is evident given the disclosure at pages 34 and 35 of the specification, for example, that the PSMA ligand may have a structure that is represented by any of structures I, II, III, and IV or may be an enantiomer, a stereoisomer, a rotamer, a tautomer, a diastereomer, or a racemate of any of the ligands having such a structure; but presumably it need not have any of these structures, provided that whatever it is it is somehow derived from or based upon glutamate-urea-lysine.  The point is that the PSMA ligand to which the claims are directed is presumably not glutamate-urea-lysine, since, for example, it might be MIP-1095, but it also not necessarily MIP-1095.
Nevertheless, not all “PSMA ligands” are functionally equivalent; and structural variants of any one the known inhibitors (e.g., MIP-1095) may have substantially different properties.  In fact it is rather clear that in general the effects of substituting moieties for others or the consequences of introducing new moieties upon the functionality of a given PSMA ligand are not predictable and must therefore be determined by empirical testing.  
This position is supported by the teachings of Ruigrok et al. (Pharmaceutics. 2019 Nov; 11 (11): 560; pp. 1-26).  Ruigrok et al. discusses the results of structurally modifying small molecule inhibitors of the NAALADase activity of PSMA with the aim of improving the therapeutic efficacy and tumor-to-background ratios.  As Ruigrok et al.  discloses, one option is to change the linker molecule in between the PSMA binding domain and chelator because there is increasing evidence that PSMA-binding is not solely determined by the characteristics of the PSMA-binding domains of these molecules, but also by their hydrophobicity, charge, and overall structure (page 7).  As an example, Ruigrok et al.  discloses that Schmidt et al. describes a study in which the structure of PSMA-I&T was modified by conjugating a carbohydrate to the linker with the hope of reducing unwanted renal accumulation; and while Schmidt et al. reports the feasibility of conjugating such a bulky carbohydrate moiety to PSMA-I&T without negative effect upon the target affinity,  it was unexpectedly found that the in vitro internalization rate decreased considerably (page 7).22  So, again, it would seem that as evidenced by the teachings of Ruigrok et al. the consequences of structural variation upon the ability of a given PSMA ligand to bind to PSMA and be internalized, as well as to function in the manner necessary to be useful in practicing the claimed invention to achieve the claimed objective of inhibiting androgen-dependent prostate cancer cell proliferation, are unpredictable and must be determined empirically. 
The position taken herein that the claimed invention cannot be practiced without undue experimentation due to the unpredictable nature of the art is further supported by the teachings of Peng et al. (J. Drug Target. 2013 Dec; 21 (10): 968-80).  Peng et al. devised a polymeric conjugate using DUPA and docetaxel for targeted delivery of the chemotherapeutic agent; see entire document (e.g., the abstract).  Peng et al. reasoned that the DUPA moiety would facilitate selective targeting of prostate cancer cells expressing PSMA (see, e.g., the abstract).  However the results of in vivo experiments indicate that the spacer length between the targeting moiety and the HPMA copolymer backbone significantly affects the effectiveness of the conjugates in treating C4-2 androgen-independent prostate tumors (see, e.g., the abstract; and Figure 6 at page 976).  Although claim 250 has been amended to strike the recitation that the PSMA ligand is DUPA, the same reasoning applies to an analysis of the claim now reciting the PSMA ligand is either MP-1095 or MP-1072.  The point here is that the art is highly unpredictable.  It cannot be presumed that any given “PSMA ligand-anticancer agent conjugate” or “PSMA ligand-cytotoxic agent conjugate” can be used effectively to treat androgen-dependent prostate cancer in a subject.  Here it is aptly noted that the nature of the conjugate is not particularly limited by the claims, which encompass any composition comprised of a “PSMA ligand” that specifically binds an enzymatic site of PSMA and “comprises glutamate-urea-lysine” and a drug or cytotoxic agent.  The recited components of the conjugate might be directly or indirectly linked or conjugated to one another and if indirectly adjoined they might be connected by any other molecule (including, for example, a peptide linker of any length or of any amino acid composition).  Yet, the teachings of Peng et al. indicate that it must not be presumed that any such compound will be found to be effective and it must instead be determined by empirical testing whether or not it can be used to practice the claimed invention to achieve the claimed objective. 
Again Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth. 
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008). 
Turning now to address newly added claims 269-271, which are drawn to a method of treating a subject having androgen-independent prostate cancer, if it is presumed that the claimed method comprises the step of administering to the subject “a second antiandrogen”, which is different from the “first”, which was used previously to treat the subject (or presumably the early stage androgen-dependent prostate cancer before the disease advanced), it must be evident what it is that constitutes both the first and the second “antiandrogens”.  The specification discloses that such therapeutic agents include but are not limited to enzalutamide and other known compounds; and moreover according to the specification “antiandrogens” are any of a potentially very large genus of compounds having substantially different structures, which act to block the action of androgen hormones and androgen-related molecules (see, e.g., page 43, lines 19 and 20).  Accordingly the claims are drawn to material that is in large part described by function alone.  It is well established that it is insufficient to describe a material by function alone if the written description requirement is to be met.  The reasons why this is the case have been addressed at length in preceding Office actions.  Here it is submitted that because the specification fails to describe the “antiandrogens” that are used or have previously been used to treat the subject (or the disease) the claims merely serve to bid one skilled in the art to finish the inventive process by discovering “antiandrogens”, which might be used to treat androgen-dependent prostate cancer and which might be used in practicing the claimed invention to achieve the claimed therapeutic objective.  Here, as has been previously explained, it is understood that the basis of administering the “antiandrogen” (e.g., enzalutamide) to the subject in conjunction with the PSMA-targeting therapeutic agent is to cause the prostate cells in the subject to express relatively increased levels of PSMA, so as to become even better targets.  Therefore, it might be presumed that if the “antiandrogen” is to be used effectively in practicing the claimed invention it must when administered to a subject be capable of causing an upregulation in the expression of the gene encoding PSMA by the targeted prostate cancer cells in the subject.  So, then, it is understood that the claims bid one skilled in the art to finish the inventive process by discovering “antiandrogens”, which are capable of causing an upregulation in the expression of the gene encoding PSMA by the targeted prostate cancer cells in the subject.  However it is not evident that any “antiandrogen”, which functions as disclosed to block the action of androgen hormones and androgen-related molecules, will be found to be a compound that is capable of causing an upregulation in the expression of the gene encoding PSMA by the targeted prostate cancer cells in the subject.  The specification discloses the finding that each of enzalutamide and abiraterone were found to be capable of causing dose-dependent increases in the expression of the gene encoding PSMA by two cell lines (i.e., androgen-dependent LNCaP prostate cancer cells and androgen-independent C4-2 prostate cancer cells), but what of other “antiandrogens”, which were not tested?  It should not be presumed a priori that just because enzalutamide is capable of causing increased expression of the gene encoding PSMA by C4-2 cells, any other compound that is only described as functioning to block the action of androgen hormones and androgen-related molecules will also be found to have such capability.  Notably the claims do not recite the “antiandrogen” is necessarily effective to increase expression of PSMA by targeted androgen-dependent prostate cancer cells in the subject; so one may not necessarily proceed to practice the invention by determining if the any given “antiandrogen” is so capable and might only seek to find “antiandrogens” that are effectively used in combination with the PSMA ligand-cytotoxic agent conjugate to treat androgen-dependent prostate cancer.  The latter approach is much less likely to be successful since it is so much less “directed” than the former approach.  Still, in any case, it is submitted that finding “antiandrogens”, which are suitably and effectively used to practice the claimed invention, is akin to finding the proverbial needle in a haystack, where we do not actually know if the needle exists. Therefore, given the facts, and in particular the unpredictable nature of the art, it is clear that practicing the full scope of the claims would require substantial trial and error without an assurance of success.  
While some need for testing by itself might not indicate a lack of enablement, here, there is conspicuous absence of nonconclusory evidence that the full scope of the broad claims can predictably be generated by known methods.  Instead, it is submitted that there is evidence only that a relatively small subset of known “antiandrogens” including, in particular, enzalutamide, which can predictably be used to construct to practice the claimed invention (because the specification discloses Applicant’s finding that enzalutamide is capable of causing C4-2 cells to express relatively increased levels of PSMA, so as to be better targeted and more susceptible to killing by the PSMA ligand-cytotoxic agent conjugate, which binds to PSMA on the surface of the cells.23
To be clear, it is submitted that in this instance the only ways for a person of ordinary skill to discover undisclosed claimed embodiments would be through either trial and error, e.g., discovering de novo “antiandrogens” that can be used to practice the claimed invention, so as to achieve the claimed therapeutic objective, by, for example, using screening large pluralities of structurally disparate compounds to determined which, if any, are capable of inhibiting the proliferation of androgen-independent prostate cancer cells or causing increased expression of PSMA by androgen-independent prostate cancer cells in subjects.  As such it is further submitted that the experimentation required to find “antiandrogens” for use in practicing the claimed invention to achieve the claimed therapeutic objective would take a substantial amount of time and effort and may in the end prove relatively fruitless if only the disclosed known compounds (e.g., enzalutamide) are found to be capable of causing increased expression of PSMA by androgen-independent prostate cancer cells in subjects.  
In conclusion, although Applicant’s arguments have been given careful consideration, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.


Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

18.	Claims 1, 16, 27, 28, 38, 250, 251, and 269-271 are rejected under 35 U.S.C. 103 as being unpatentable over Scher (Lancet. 2010 Apr 24; 375 (9724): 1437- 46), Evans et al. (Proc. Natl. Acad. Sci. USA. 2011 Jun 7; 108 (23): 9578-82), Dillman (Curr. Pharm. Biotechnol. 2001 Dec; 2 (4): 293-300), and Hillier et al. (J. Nucl. Med. 2012; 53 (Suppl. 1): 170). 
	The claims, as presently amended, are herein drawn to a method of inhibiting proliferation of androgen-independent prostate cancer expressing PSMA in a human subject, said method comprising administering to the subject an effective amount of enzalutamide to cause the increased expression of PSMA by the prostate cancer cells in the subject and administering to the subject an effective amount of MIP-1466, a conjugate comprising MIP-1095 conjugated to 131l, to inhibit the proliferation of the PSMA-expressing prostate cancer cells in the subject, wherein the subject was previously treated for prostate cancer using an antiandrogen therapy.
	Notably if a subject has androgen-independent prostate cancer, it is very possibly a case in which the disease, despite antiandrogen therapy following diagnosis of androgen-dependent prostate cancer, has progressed to the more advance stage of the disease.24 
Scher et al. teaches treating castration-resistant (androgen independent) prostate cancer25 by contacting the cancer cells in a patient with an effective amount of MDV3100 (enzalutamide); see entire document (e.g., the abstract). Scher et al. teaches MDV3100 (enzalutamide) is an androgen receptor antagonist that blocks androgen binding to the receptor and prevents its nuclear translocation (see, e.g., the abstract). Scher et al. teaches that MDV3100 (enzalutamide), alone, has encouraging antitumor activity in patients with castration-resistant (androgen independent) prostate cancer (see, e.g., the abstract).
It was understood before the effective filing date of the claimed invention that MDV3100 (enzalutamide) constitutes a so-called second-line treatment for prostate cancer when conventional hormonal depletion therapy by chemical or surgical castration has failed. While advanced metastatic prostate cancer becomes androgen-independent, and therefore insensitive to conventional first-line agents, such as bicalutamide, androgen receptor signaling continues to play a role in disease progression. MDV3100 (enzalutamide) is an inhibitor AR signaling with increased AR affinity compared to bicalutamide and therefore provides a means to treat metastatic disease, which has become refractory to conventional therapy. 
Evans et al. teaches treatment of CRPC cells with antiandrogen MDV3100 (enzalutamide) causes increased PSMA expression and increased uptake of PSMA-targeting therapeutic agents; see entire document (e.g., the abstract; and Figure 4 at page 9581).  On the basis of their results, Evans et al. concludes “[another] clinical implication of our finding that PSMA is up-regulated in response to antiandrogen therapy is that a toxin-conjugated PSMA-targeted mAb could be an effective combination therapy with antiandrogens” (page 9581). 
Dillman teaches the efficacy of these immune-based approaches depends on the levels of antigen expression and suggests contacting cancer cells with agents that increase the expression of targeted antigens by the cancer cells so as to facilitate more efficacious treatment when using antigen-specific binding agents; see entire document (e.g., pages 295, 296,and 297).
Hillier et al. teaches MIP-1466, a conjugate comprising MIP-1095 conjugated to 131l, was found, as expected, to inhibit the growth of tumor xenografts in a PSMA specific manner at 131I doses that are clinically relevant; see entire document (an abstract). These data support clinical investigation of MIP1466 as a targeted radiotherapeutic for treatment of prostate cancer in man.    
It would have been prima facie obvious before the effective filing date of the claimed invention to have practiced the claimed invention, as suggested by the prior art, by treating advanced stage androgen-independent prostate cancer in a human subject, where the express PSMA at the cell surface, by administering to the subject an amount of enzalutamide (MDV3100) to increase expression of PSMA by the cancer cells and an amount of the conjugate comprising MIP-1095, which specifically binds to PSMA, and 131l (i.e., MIP-1466) to kill the prostate cancer cells.  It would have been prima facie obvious before the effective filing date of the claimed invention to have practiced this method by administering to a subject enzalutamide and MIP-1466 either concurrently or sequentially, provided that the treatment of the cells with enzalutamide has resulted in the upregulation of PSMA expression by the cells. It would, for example, have been prima facie obvious before the effective filing date of the claimed invention to have practiced this method by administering to a subject enzalutamide before contacting the cells with MIP-1466 so as to permit enzalutamide to act to cause increased PSMA expression by the cells and thereby facilitate better, more selective targeting of the cells by MIP-1466. While both enzalutamide and MIP-1466 may be used alone to treat androgen dependent prostate cancer, since each has antitumor activity,26 the better rationale for combining these treatment modalities, which would have been made apparent to the artisan in view of the teachings of the prior art, is found in part in the prior art’s disclosure of the discovery that enzalutamide (MDV3100) acts to cause increased PSMA expression by the cancer cells, thereby increasing binding (and uptake) of PSMA-targeting therapeutic agents. Accordingly, as Dillman suggests, it would have been expected that contacting the cancer cells with enzalutamide (MDV3100), so as to increase the expression of PSMA by the cancer cells, would increase the effectiveness of treatment described by Hillier et al., which comprises targeting PSMA-expressing prostate cancer cells with MIP-1466, the conjugate comprising MIP-1095, which specifically binds to PSMA, and 131l to kill the prostate cancer cells.  To be clear, it would have been prima facie obvious before the effective filing date of the claimed invention to have practiced the claimed invention, as suggested by the prior art, to treat androgen-dependent prostate cancer in a subject previously treated with an antiandrogen therapy since most likely the initial treatment failed and the disease progressed.


19.	Claims 1, 16, 27, 28, 38, 269, and 271 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0170960-A1 in view of Evans et al. (Proc. Natl. Acad. Sci. USA. 2011 Jun 7; 108 (23): 9578-82) and Dillman (Curr. Pharm. Biotechnol. 2001 Dec; 2 (4): 293-300).
	The claims, as presently amended, are herein drawn to a method of inhibiting proliferation of androgen-independent prostate cancer expressing PSMA in a human subject, said method comprising administering to the subject an effective amount of enzalutamide to cause the increased expression of PSMA by the prostate cancer cells in the subject and administering to the subject an effective amount of a conjugate comprising a nanoparticle composition decorated with a urea-based small-molecule peptidomimetic inhibitor of PSMA that binds to the NAALADase active site thereof conjugated to radionuclide (or more particularly 125I) to inhibit the proliferation of the PSMA-expressing prostate cancer cells in the subject, wherein the subject was previously treated for prostate cancer using an antiandrogen therapy.
	Notably if a subject has androgen-independent prostate cancer, it is very possibly a case in which the disease, despite antiandrogen therapy following diagnosis of androgen-dependent prostate cancer, has progressed to the more advance stage of the disease.27 
U.S. Patent Application Publication No. 2020/0170960-A1 (Chandran et al.) teaches prostate cancer is the most commonly diagnosed non-cutaneous malignancy affecting American men and that while androgen ablation therapy is effective palliative therapy, tumor progression eventually occurs even when completely androgen-deprived (i.e., even when the cancer become androgen-independent); see entire document (e.g., paragraph [0003]).  Chandran et al. teaches PSMA is highly expressed by prostate cancer as compared to normal tissue; see entire document (e.g., paragraph [0004]).  Furthermore Chandran et al. teaches PSMA expression has also been demonstrated to increase following androgen ablation and for these and other reasons PSMA is recognized as an attractive target for both targeted drug delivery and imaging (see, e.g., paragraph [0004]).    To this end, Chandran et al. teaches a nanoparticle composition that is decorated with a urea-based small-molecule peptidomimetic inhibitor of PSMA for targeted therapy of prostate cancer (see, e.g., Figure 1).  In citing Zhou et al. (Nat. Rev. Drug Discov. 2005 Dec; 4 (12): 1015-26), Chandran et al. teaches the small molecule peptidomimetic is an analog of NAAG and binds PSMA (GCPII) to inhibit the NAALADase activity thereof (i.e., it binds to an enzymatic site on PSMA) (see, e.g., paragraph [0005]).  Chandran et al. teaches the nanoparticle comprises a cytotoxic radionuclide (e.g., paragraph [0021]).  Chandran et al. teaches the nanoparticle is used to treat prostate cancer expressing PSMA in combination with other therapeutic agents, which are administered simultaneously or sequentially; see, e.g., paragraphs [0021] and [0167].  Chandran et al. teaches using a small-molecule inhibitor based system such as that described has certain unique advantages since, for example, the chemistry can be more controlled because unlike antibodies or aptamers, small molecules can be synthesized with higher purity, accuracy, efficiency and economy (paragraph [0223]); and furthermore unlike antibodies, small molecules do not need to form tertiary structures to facilitate binding (paragraph [0223]).  There are still other advantages to the use of the disclosed nanoparticles (e.g., unlike antibodies, small molecules are less likely to elicit an immune response that could make administering repeated doses of an antibody dangerous) (paragraph [0223]).  Finally, in citing Foss et al. (Clin. Cancer Res. 2005 Jun 1; 11 (11): 4022-8), Chandran et al. teaches the urea-based PSMA inhibitors are conjugated to radionuclides such as 125I (see, e.g., paragraph [0005]).
Evans et al. teaches treatment of CRPC cells with MDV3100 (enzalutamide) causes increased PSMA expression and increased uptake of PSMA-targeting therapeutic agents; see entire document (e.g., the abstract).  Evans et al. teaches antiandrogen MDV3100 (enzalutamide) causes increased PSMA expression and increased uptake of PSMA-targeting therapeutic agents; see entire document (e.g., the abstract; and Figure 4 at page 9581).  On the basis of their results, Evans et al. discloses “[another] clinical implication of our finding that PSMA is up-regulated in response to antiandrogen therapy is that a toxin-conjugated PSMA-targeted mAb could be an effective combination therapy with antiandrogens” (page 9581). 
Dillman teaches the efficacy of these immune-based approaches depends on the levels of antigen expression and suggests contacting cancer cells with agents that increase the expression of targeted antigens by the cancer cells so as to facilitate more efficacious treatment when using antigen-specific binding agents; see entire document (e.g., pages 295, 296,and 297).  
It would have been prima facie obvious before the effective filing date of the claimed invention to have practiced the claimed invention, as suggested by the prior art, by treating advanced stage androgen-independent prostate cancer in a human subject, where the express PSMA at the cell surface, by administering to the subject an amount of enzalutamide (MDV3100), as taught by Evans et al., in particular, but also as suggested by Chandran et al. and Dillman, so as to increase expression of PSMA at the cell surface by the prostate cancer cells to make those cells better targets, and the nanoparticle described by Chandran et al., so as more effectively target and selectively kill those cells.  It would have been prima facie obvious before the effective filing date of the claimed invention to have practiced this method by administering to the subject enzalutamide, so as to contact the cancer cells with this agent, and the nanoparticle either concurrently or sequentially, provided that the treatment of the cells with enzalutamide has resulted in the upregulation of PSMA expression by the cells, so as to have made those cells better targets for the nanoparticle. Furthermore, it would have been prima facie obvious before the effective filing date of the claimed invention to have practiced this method by administering effective amounts of enzalutamide and the nanoparticle to a subject having androgen-independent prostate cancer expressing PSMA in order to treat the disease.  While both enzalutamide and the nanoparticle may be used alone to treat androgen-dependent prostate cancer, as each has antitumor activity,28 the better rationale for combining these treatment modalities, which would have been made apparent to the artisan in view of the teachings of the prior art, is found in part in the prior art’s disclosure of the discovery that enzalutamide (MDV3100), as with other androgen ablation therapies, causes increased PSMA expression by the prostate cancer cells, thereby increasing the targeting selectivity of the nanoparticles.  Indeed, as Dillman suggests, it would have been expected that contacting the cancer cells with enzalutamide (MDV3100), so as to increase the expression of PSMA by the cancer cells, would increase the effectiveness of treatment described by Chandran et al., which comprises targeting PSMA-expressing prostate cancer cells with a PSMA-targeting, PSMA-binding nanoparticle.  To be clear, it would have been prima facie obvious before the effective filing date of the claimed invention to have practiced the claimed invention, as suggested by the prior art, to treat androgen-dependent prostate cancer in a subject previously treated with an antiandrogen therapy since most likely the initial treatment failed and the disease progressed.
Absent a showing of any unobvious difference the nanoparticle described by the prior art is deemed the indistinguishable from the claimed PSMA ligand-anticancer agent conjugate or PSMA ligand-cytotoxic agent conjugate.29  Accordingly, absent a showing of any unobvious difference, it is submitted that the method suggested by the prior is the same as the claimed invention.   


20.	Claims 1, 250, 251, 269, and 271 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0170960-A1 in view of Evans et al. (Proc. Natl. Acad. Sci. USA. 2011 Jun 7; 108 (23): 9578-82), Dillman (Curr. Pharm. Biotechnol. 2001 Dec; 2 (4): 293-300), as applied to claim 1, 16, 27, 28, 38, 269, and 271 above, and further in view of Hillier et al. (Cancer Res. 2009 Sep 1; 69 (17): 6932-40).
	Each of U.S. Patent Application Publication No. 2020/0170960-A1 (Chandran et al.), Evans et al. and Dillman teaches that which is set forth in the above rejection of claims 1, 16, 27, 28, 38, 269, and 271, but does not expressly teach the nanoparticle is constructed using MIP-1095 or MIP-1072 as the PSMA ligand.30  
This deficiency is remedied by the teachings of Hillier et al.
Hillier et al. teaches both MIP-1095 and MIP-1072 and suggests that each is suitably used as a PSMA inhibitor and as a PSMA-binding or PSMA-targeting moiety of a construct designed for treating prostate cancer when conjugated to 131I; see entire document (e.g., page 6939).
 It would have been prima facie obvious before the effective filing date of the claimed invention to have practiced the claimed invention, as suggested by the prior art, by treating advanced stage androgen-independent prostate cancer in a human subject, where the express PSMA at the cell surface, by administering to the subject an amount of enzalutamide (MDV3100), as taught by Evans et al., in particular, but also as suggested by Chandran et al. and Dillman, so as to increase expression of PSMA at the cell surface by the prostate cancer cells to make those cells better targets, and the nanoparticle essentially as described by Chandran et al. but modified to use MIP-1095 and MIP-1072 as the PSMA inhibitor, conjugated to 131I as suggested by Hillier et al., so as more effectively target and selectively kill those cells.  It would have been prima facie obvious before the effective filing date of the claimed invention to have practiced this method by contacting the cancer cells with enzalutamide and the nanoparticle either concurrently or sequentially, provided that the treatment of the cells with enzalutamide has resulted in the upregulation of PSMA expression by the cells, so as to have made those cells better targets for the nanoparticle. Furthermore, it would have been prima facie obvious before the effective filing date of the claimed invention to have practiced this method by administering effective amounts of enzalutamide and the nanoparticle to a subject having androgen-independent prostate cancer expressing PSMA in order to treat the disease. While both enzalutamide and the nanoparticle may be used alone to treat androgen-dependent prostate cancer, as each has antitumor activity31, the better rationale for combining these treatment modalities, which would have been made apparent to the artisan in view of the teachings of the prior art, is found in part in the prior art’s disclosure of the discovery that enzalutamide (MDV3100), as with other androgen ablation therapies, causes increased PSMA expression by the prostate cancer cells, thereby increasing the targeting selectivity of the nanoparticles.  Indeed, as Dillman suggests, it would have been expected that contacting the cancer cells with enzalutamide (MDV3100), so as to increase the expression of PSMA by the cancer cells, would increase the effectiveness of treatment described by Chandran et al., which comprises targeting PSMA-expressing prostate cancer cells with a PSMA-targeting, PSMA-binding nanoparticle.


21.	Claims 1, 16, 27, 28, 38, 250, 251, and 269-271 are rejected under 35 U.S.C. 103 as being unpatentable over Maresca et al. (J. Med. Chem. 2009; 52: 347–57) in view of U.S. Patent Applicant Publication No. 2018/0208676-A1, Maresca et al. (J. Med. Chem. 2009; 52: 347–57), and Hillier et al. (Cancer Res. 2009 Sep 1; 69 (17): 6932-40).
	The claims, as presently amended, are herein drawn to a method of inhibiting proliferation of androgen-independent prostate cancer expressing PSMA in a human subject, said method comprising administering to the subject an effective amount of enzalutamide to cause the increased expression of PSMA by the prostate cancer cells in the subject and administering to the subject an effective amount of a conjugate comprising MIP-1095 or MIP-1072 conjugated to 131l or 125I  to inhibit the proliferation of the PSMA-expressing prostate cancer cells in the subject, wherein the subject was previously treated for prostate cancer using an antiandrogen therapy.
	Notably if a subject has androgen-independent prostate cancer, it is very possibly a case in which the disease, despite antiandrogen therapy following diagnosis of androgen-dependent prostate cancer, has progressed to the more advance stage of the disease.32 
Maresca et al. teaches each of MIP-1095 (compound 20) and MIP-1072 (compound 11) is a compound that was prepared as part of a series of other such compounds through the modification of the ε-amino group of the lysine residue of a protected glutamate-urea-lysine heterodimer by conversion to halogen substituted benzylamines, benzamides and phenylureas (see, e.g., page 348).  Maresca et al. teaches each is radiolabeled with either 123I or 131I (see, e.g., page 352).  Maresca et al. teaches the radioiodinated molecules exhibit high affinity and selectivity for PMSA on prostate cancer cells (see, e.g., page 352).
Hillier et al. teaches MIP-1466, a conjugate comprising MIP-1095 conjugated to 131l, was found, as expected, to inhibit the growth of tumor xenografts in a PSMA specific manner at 131I doses that are clinically relevant; see entire document (an abstract). These data support clinical investigation of MIP1466 as a targeted radiotherapeutic for treatment of prostate cancer in man.
U.S. Patent Applicant Publication No. 2018/0208676-A1 (Bander) teaches methods of enhancing prostate cancer vulnerability to an anti-PSMA targeted therapy by administering an anti-androgen therapy to a subject so that the prostate cancer vulnerability in the subject is enhanced 2-4 weeks after the administration of the anti-androgen therapy and then administering to the subject an antibody or antigen binding fragment thereof that is capable of binding to the extracellular domain of PSMA after the prostate cancer vulnerability is enhanced; see entire document (e.g., the abstract).  Bander et al. teaches the disclosed invention is also based, in part, on the discovery that, because of the inverse relationship between androgen levels and PSMA expression, a combination of anti-androgen therapy and anti-PSMA antibody therapy is synergistically efficacious in treating prostate cancer; the anti-androgen treatment up-regulates expression of the PSMA target thereby leading to delivery of an increased quantity of the anti-PSMA-targeted drug (see, e.g., paragraph  [0015]).  Bander taches there are a number of anti-androgen therapies, including, but not limited to, hormonal therapy (i.e., medical or chemical castration) or surgical castration therapy and one of the unexpected findings is that even in patients who are so-called "castrate-resistant" - for whom castration therapy would not be expected to induce a therapeutic response nor to have any effect on PSMA expression - castration nonetheless does up-regulate PSMA expression, and therefore results in an even better anti-PSMA therapeutic response (see, e.g., paragraph  [0015]).  As Bander teaches, “[that] is, anti-PSMA targeted therapy is not only useful in treating castrate-sensitive (i.e., androgen-sensitive/androgen-responsive) patients, but it is also useful in treating castrate-resistant patients, i.e., patients for whom anti-androgen therapy ordinarily would not be expected to be beneficial” (see, e.g., paragraph  [0015]). Thus, as Bander teaches, “a surprising finding of this invention is that castrate-resistant prostate cancer patients, who by definition are not responsive to anti-androgen therapy, nevertheless benefit from anti-androgen therapy when combined with anti-PSMA antibody treatment” (see, e.g., paragraph  [0015]).  In referencing Evans et al. (Proc. Natl. Acad. Sci. USA. 2011 Jun 7; 108 (23): 9578-82), Bander teaches that PSMA expression was inversely regulated by androgens both in vitro and in animal xenograft models (see, e.g., paragraph  [0005]) and that treatment of CRPC cells with antiandrogen MDV3100 (enzalutamide), in particular, causes increased PSMA expression and increased uptake of PSMA-targeting therapeutic agents.  Bander shows that hormonal manipulation induces PSMA up-regulation even in castrate-resistant PC models and results in enhanced anti-tumor response when using PSMA-targeted therapeutic agents (see, e.g., paragraph  [0036]). 
It would have been prima facie obvious before the effective filing date of the claimed invention to have practiced the claimed invention, as suggested by the prior art, by treating advanced stage androgen-independent prostate cancer in a human subject, where the express PSMA at the cell surface, by administering to the subject an amount of enzalutamide (MDV3100), as taught by Bander, so as to increase expression of PSMA at the cell surface by the prostate cancer cells to make those cells better targets, and the conjugate comprising either MIP-1095 or MIP-1072 and a radionuclide (or more particularly 131I or 125I), as suggested by Maresca et al. and Hillier et al., so as more effectively target and selectively kill those cells.  It would have been prima facie obvious before the effective filing date of the claimed invention to have practiced this method by contacting the cancer cells with enzalutamide and the conjugate either concurrently or sequentially, provided that the treatment of the cells with enzalutamide has resulted in the upregulation of PSMA expression by the cells, so as to have made those cells better targets for the nanoparticle. Furthermore, it would have been prima facie obvious before the effective filing date of the claimed invention to have practiced this method by administering effective amounts of enzalutamide and the conjugate to a subject having androgen-independent prostate cancer expressing PSMA in order to treat the disease. While both enzalutamide and the conjugate may be used alone to treat androgen-dependent prostate cancer, as each has antitumor activity33, the better rationale for combining these treatment modalities is found in part in the discovery that treatment with enzalutamide (MDV3100), as with other androgen ablation therapies, causes increased PSMA expression by the prostate cancer cells, thereby increasing the targeting selectivity of the nanoparticles.  Indeed, as Bander teaches, it would have been expected that contacting the cancer cells with enzalutamide (MDV3100) by administering the drug to subjects having prostate cancer, so as to increase the expression of PSMA by the cancer cells, would increase the effectiveness of treatment suggested by Maresca et al. and Hillier et al.  To be clear, it would have been prima facie obvious before the effective filing date of the claimed invention to have practiced the claimed invention, as suggested by the prior art, to treat androgen-dependent prostate cancer in a subject previously treated with an antiandrogen therapy since most likely the initial treatment failed and the disease progressed.


22.	Claims 1, 16, 27, 28, 38, 250, 251, and 269-271 are rejected under 35 U.S.C. 103 as being unpatentable over Laidler et al. (Arch. Biochem. Biophys. 2005 Mar 1; 435 (1): 1-14) in view of Evans et al. (Proc. Natl. Acad. Sci. USA. 2011 Jun 7; 108 (23): 9578-82) and Hillier et al. (Cancer Res. 2009 Sep 1; 69 (17): 6932-40).
	The claims, as presently amended, are herein drawn to a method of inhibiting proliferation of androgen-independent prostate cancer expressing PSMA in a human subject, said method comprising administering to the subject an effective amount of enzalutamide to cause the increased expression of PSMA by the prostate cancer cells in the subject and administering to the subject an effective amount of MIP-1466, a conjugate comprising MIP-1095 conjugated to 131l, to inhibit the proliferation of the PSMA-expressing prostate cancer cells in the subject, wherein the subject was previously treated for prostate cancer using an antiandrogen therapy.
	Notably if a subject has androgen-independent prostate cancer, it is very possibly a case in which the disease, despite antiandrogen therapy following diagnosis of androgen-dependent prostate cancer, has progressed to the more advance stage of the disease.34 
	Laidler et al. teaches the overall expression of PSMA with its appearance in the plasma membrane of prostate cancer cells during progression of the cancer from a state of androgen-dependence or sensitivity to a state of androgen-independence or insensitivity; see entire document (e.g., the abstract).  Laidler et al. discloses that the appearance in the plasma membrane of PSMA creates a new target on cancer cells and “makes hope for development of successful immunotherapeutic strategies in the treatment of prostate cancer” (page 2).  Moreover, Laidler et al. teaches “the expression of PSMA in tumor-associated neovasculature, and its high expression in virtually all prostate tumors and metastases, particularly in hormone refractory disease for which there is currently no efficient treatment, indicates that targeting PSMA may be highly valuable as a treatment for not only prostate cancer, but several types of solid tumors” (page 2).  In addition Laidler et al. discloses that because PSMA is such a promising target for therapy the means by which the expression of PSMA could be increased have been sought, albeit without much prior success, especially since it would seem that some androgen-independent metastatic prostate cancer cell lines have been found not to express PSMA (see, e.g., page 9 and the abstract).  Laidler et al. discloses that PSMA expression by prostate cancer cells can be increased upon exposure of prostate cancer cells to bFGF to sensitize the cells to PSMA-targeted therapies, but suggests that bFGF may not be the right choice of agent to be used to induce sensitization (see, e.g., page 12).  
Evans et al. teaches MDV3100 (enzalutamide) causes increased expression of PSMA by prostate cancer cells, as well as increased sensitivity to PSMA-targeted therapeutic agents; see entire document (e.g., the abstract).  Moreover Evans et al. teaches treatment of CRPC cells with antiandrogen MDV3100 (enzalutamide) causes increased PSMA expression and increased uptake of PSMA-targeting therapeutic agents; see, e.g., the abstract; and Figure 4 at page 9581.  On the basis of their results, Evans et al. concludes “[another] clinical implication of our finding that PSMA is up-regulated in response to antiandrogen therapy is that a toxin-conjugated PSMA-targeted mAb could be an effective combination therapy with antiandrogens” (page 9581).
Hillier et al. teaches MIP-1466, a conjugate comprising MIP-1095 conjugated to 131l, was found, as expected, to inhibit the growth of tumor xenografts in a PSMA specific manner at 131I doses that are clinically relevant; see entire document (an abstract). These data support clinical investigation of MIP1466 as a targeted radiotherapeutic for treatment of prostate cancer in man.
It would have been prima facie obvious before the effective filing date of the claimed invention to have practiced a method of inhibiting the proliferation of androgen-independent prostate cancer cells expressing PSMA, said method comprising administering to a subject having the disease an effective amount of enzalutamide (MDV3100), as suggested by Evans et al., to increase expression of PSMA at the cell surface by the prostate cancer cells to make those cells better targets (as suggested by Laidler et al.), and MIP-1466, a radioiodinated conjugate of MIP-1095 , as suggested by Hillier et al., so as more effectively target and selectively kill those cells.  It would have been prima facie obvious before the effective filing date of the claimed invention to have practiced this method by administering to the subject enzalutamide and the conjugate either concurrently or sequentially, provided that the treatment of the cells with enzalutamide has resulted in the upregulation of PSMA expression by the cells, so as to have made those cells better targets for the conjugate.  Then, to be clear, it would have been prima facie obvious before the effective filing date of the claimed invention to have practiced the claimed invention, as suggested by the prior art, to treat androgen-dependent prostate cancer in a subject previously treated with an antiandrogen therapy since most likely the initial treatment failed and the disease progressed.  


Conclusion
23.	No claim is allowed.


24.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
U.S. Patent No. 9,309,193 teaches MIP-1095 and radioconjugates thereof, as well as its use in treating prostate cancer.  
Wright et al. (Urology. 1996 Aug; 48 (2): 326-34) teaches upregulation of PSMA after androgen-deprivation therapy.
Although not prior art, Lückerath et al. (EJNMMI Res. 2018; 8: 96; pp. 1-9) teaches the upregulation of PSMA expression by C4-2 CRPC cells upon treatment with enzalutamide sensitizes the cells to treatment with a PSMA-targeted radioligand therapy.
Chang et al. (Cancer. 2000; 88: 407-15) teaches short term androgen deprivation therapy does not affect PSMA expression in prostate tissues.
Chandran et al. (Cancer Biol. Ther. 2008 Jun; 7 (6): 974-82) teaches a targeted nanoparticle functionalized with a urea-based inhibitor of PSMA for use in treating prostate cancer.
U.S. Patent Applicant Publication No. 2019/0070322-A1 (Bander) teaches surface levels of PSMA on PSMA expressing cells increases as a result of hormonal therapy designed to remove androgens that fuel prostate cancer growth and that this increase begins after testosterone levels decrease and/or reach castrate levels (about 50 ng/dL or less) and peaks two to three weeks later; Bander teaches, as a result, PSMA expression on the surface of PSMA expressing cells increases by about nine-fold. Therefore, Bander teaches the disclosed methods of treating prostate cancer are provided to take advantage of the increase in surface levels of PSMA on PSMA expressing cells as a result of hormonal therapy.
U.S. Patent Applicant Publication No. 2015/0056135-A1 teaches surface levels of PSMA on PSMA expressing androgen-dependent prostate cancer cells increases as a result of hormonal therapy, as well as methods of treating prostate cancer, which take advantage of the increase in surface levels of PSMA on PSMA expressing cells as a result of hormonal therapy.
  Each of U.S. Patent Applicant Publication Nos. 2014/0099257-A1 and 2010/0291113-A1 teaches surface levels of PSMA on PSMA expressing androgen-dependent prostate cancer cells increases as a result of hormonal therapy, as well as methods of treating prostate cancer, which take advantage of the increase in surface levels of PSMA on PSMA expressing cells as a result of hormonal therapy.
Kularatne et al. (Mol. Pharm. 2009 May-Jun; 6 (3) :780-9) teaches PSMA-targeted therapy of prostate cancer using a DUPA-based PSMA inhibitor as a homing ligand.
Peng et al. (J. Drug Target. 2013 Dec; 21 (10): 968-80) teaches devising a polymeric conjugate using DUPA and docetaxel for targeted delivery of the chemotherapeutic agent after reasoning that the DUPA moiety would facilitate selective targeting of prostate cancer cells expressing PSMA.
Newly cited, Noss et al. (Gene. 2002 Feb 20; 285 (1-2): 247-56) teaches PSMA expression increases under conditions of androgen deprivation.
Mostaghel et al. (Cancer Res. 2007 May 15; 67 (10): 5033-41) teaches antiandrogen therapy causes upregulated expression of PSMA (FOLH1) by prostate cancer cells.
Israeli et al. (Cancer Res. 1994 Apr 1; 54 (7): 1807-11) teaches PSMA is expressed by androgen-independent prostate cancer cell and that the level of PSMA expression by prostate cancer cells is greater upon hormone deprivation.
Ghosh et al. (Cancer Res. 2005 Feb 1; 65 (3):727-31) teaches PSMA is expressed at all stages of prostate cancer including at advanced, androgen-insensitive stages.


25.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
September 7, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to claim 19 the PSMA ligand-anticancer agent conjugate or the PSMA ligand-cytotoxic agent conjugate comprises BIND-14, which a PSMA-targeted nanoparticle formulation encapsulating docetaxel in a polymeric matrix composed of the polymer PLA-PEG (see, e.g., Von Hoff et al. (Clin. Cancer Res. 2016 Jul 1; 22 (13): 3157-63)).  Notably it is unclear if BIND-14 binds to an enzymatic site on PSMA, but even so it does not comprise either a glutamate-urea-lysine moiety.  Accordingly it would seem that claim 19 does not properly further limit the subject matter of the preceding claim, which as presently amended is no longer generic to the species of the invention according to claim 19.
        2 MIP-1095 = (S)-2-(3-((S)-1carboxy-5-(3-(4-iodophenyl)ureido)pentyl)ureido)pentanedioic acid.
        
        3 MIP-1072 = (S)-2-(3-((S)-1-carboxy-5-(4-iodobenzylamino)pentyl)ureido)pentanedioic acid.
        
        4 DUPA = 2-[3-(1,3-dicarboxypropyl)ureido]pentanedioic.
        5 See Maresca et al. (J. Med. Chem. 2009; 52: 347–57); see entire document (e.g., page 348).
        6 See, e.g., Benešová et al. (J. Nucl. Med. 2015 Jun; 56 (6): 914-20).
        
        7 See, e.g., Weineisen et al. (J. Nucl. Med. 2015 Aug; 56 (8): 1169-76).
        
        8 See, e.g., Robu et al. (J. Nucl. Med. 2017 Feb; 58 (2): 235-242).
        
        9 See, e.g., Hillier et al. (J. Nucl. Med. 2013 Aug; 54 (8): 1369-76).
        
        10 See Kozikowski et al. (J. Med. Chem. 2001; 44 (3): 298-301).
        
        11 See Robu et al. (supra).
        
        12 As previously noted, Maresca et al. (J. Med. Chem. 2009; 52: 347–57) discloses that MIP-1095 and MIP-1072 were prepared as part of a series of other such molecules through the modification of the ε-amino group of the lysine residue of a protected glutamate-urea-lysine heterodimer by conversion to halogen substituted benzylamines, benzamides and phenylureas (see, e.g., page 348)).
        13 See M.P.E.P. § 2172 (II).
        14 NAALADase acts as an enzymatic catalyst in the conversion of N-acetylaspartylglutamate (NAAG) to glutamate and N-acetylaspartate.
        
        15 See, e.g., Rajasekaran et al. (Mol. Biol. Cell. 2003 Dec; 14 (12): 4835-45).
        
        16 See, e.g., Hillier et al. (Cancer Res. 2009 Sep 1; 69 (17): 6932-40), which MIP-1095 and its use as a therapeutic agent for treating prostate cancer when conjugated to 131-iodine, and Barrett et al. (J. Nucl. Med. 2013 Mar; 54 (3): 380-7), which describes the results of a phase I clinical trial to assess the potential of MIP-1095 (and MIP-1072) for human use.
        
        17 The diagram showing the structures of MIP-1095 and MIP-1072 was extracted from Barrett et al. (supra) (Figure 1). 
        
        18 Once again, although according to claim 1 the PSMA ligand “comprises glutamate-urea-lysine”, according to claim 250, the PSMA ligand (presumably) is MIP-1095 or MIP-1072; and as noted above, each of these molecules is a derivatized variant of “glutamate-urea-lysine” (see Maresca et al. (J. Med. Chem. 2009; 52: 347–57), which discloses that MIP-1095 and MIP-1072 were prepared as part of a series of other such molecules through the modification of the ε-amino group of the lysine residue of a protected glutamate-urea-lysine heterodimer by conversion to halogen substituted benzylamines, benzamides and phenylureas (see, e.g., page 348)).  Therefore if the PSMA ligand is MIP-1095 or MIP-1072, as recited by claim 250, it cannot be “glutamate-urea-lysine” and does not comprise “glutamate-urea-lysine” as in accordance with claim 1; and therefore it stands to reason that the PSMA ligand according to any claim other than claim 250 is a molecule having a structure that based upon or derived from glutamate-urea-lysine.  
        19 Here it is aptly noted that “subject” is defined at pages 50 and 51 of the specification to mean a human or any non-human animal.  Therefore it is evident that the “subject” to whom claim 269 refers may not be a human and it follows that the prostate cancer cells in the subject may not be human or express a human PSMA polypeptide.  MIP-1095 and MIP-1072 may not bind to an active site of any and all PSMA polypeptides, so as to be capable of targeting prostate cancer cells expressing PSMA in any given subject.  Furthermore, it cannot be presumed that just because enzalutamide causes the increased expression of a gene encoding PSMA in human prostate cancer cells it will cause similar increased expression of PSMA in other “subjects” (non-human animals such as dogs, cats, and rodents).
        20 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        21 This is because it is known that MIP-1095, MIP-1072, and DUPA are urea-linked dipeptide NAALADase inhibitors that bind to the active site of the NAALADase activity (see, e.g., Maresca et al. (J. Med. Chem. 2009; 52: 347–57)). 
        22 See Schmidt et al. (ACS Omega. 2018 Jul 31; 3 (7): 8278-87).  
        23 See Amgen Inc. v. Sanofi, Aventisub LLC, 987 F.3d 1080, 2021 U.S.P.Q.2d 169 (Fed.Cir. 2021), Court Opinion.
        
        24 To be clear, it was (and still is) understood that early in their development, prostate cancers need androgens to grow; and antiandrogen therapies, which are treatments that cause decreases in androgen levels or block the actions of androgens, can inhibit the growth of such prostate cancers.  However, often prostate cancers eventually stop responding to hormone therapy and become castration (or castrate) resistant (i.e., the cancer cells continue to proliferate even when androgen levels in the body are extremely low or undetectable).
        
        25 Absent a showing of any unobvious difference, it is submitted that these cells are indistinguishable from the cells to which the claims are directed. Even if the prior art does not expressly teach that the cells were found to be insensitive to “antiandrogen therapy in the past, it is understood that the disease often progresses so as to develop antiandrogen insensitivity, which is the primary reason for the frequent failure of conventional hormonal depletion therapy by chemical or surgical castration. Thus, since Scher et al. teaches treating castration-resistant (“androgen-independent”) prostate cancer in patients in which the disease has progressed in this manner, the cells described by the prior art are deemed the same as the cells to which the instant claims are directed.
        26 Here Applicant is reminded that it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition that is to be used for the very same purpose. The idea of combining the first and second compositions to form a third flows logically from having the first and second been individually taught in the prior art. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06.
        27 To be clear, it was (and still is) understood that early in their development, prostate cancers need androgens to grow; and antiandrogen therapies, which are treatments that cause decreases in androgen levels or block the actions of androgens, can inhibit the growth of such prostate cancers.  However, often prostate cancers eventually stop responding to hormone therapy and become castration (or castrate) resistant (i.e., the cancer cells continue to proliferate even when androgen levels in the body are extremely low or undetectable).
        
        28 Here Applicant is reminded that it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition that is to be used for the very same purpose. The idea of combining the first and second compositions to form a third flows logically from having the first and second been individually taught in the prior art. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06.
        
        29 Once again, with respect to the “PSMA ligand”, although according to claim 1 it “comprises glutamate-urea-lysine”, according to claim 250, the PSMA ligand (presumably) is MIP-1095 or MIP-1072; and as noted above, each of these molecules is a derivatized variant of “glutamate-urea-lysine” (see Maresca et al. (J. Med. Chem. 2009; 52: 347–57), which discloses that MIP-1095 and MIP-1072 were prepared as part of a series of other such molecules through the modification of the ε-amino group of the lysine residue of a protected glutamate-urea-lysine heterodimer by conversion to halogen substituted benzylamines, benzamides and phenylureas (see, e.g., page 348)).  Therefore it would seem that the PSMA ligand is not necessarily and perhaps cannot actually be “glutamate-urea-lysine”; nor does it seem that the PSMA ligand can actually be described as comprising “glutamate-urea-lysine”, even if that is the language used by claim 1; and therefore it would seem that the PSMA ligand is most likely regarded as being a molecule having a structure that based upon or derived from glutamate-urea-lysine.  So, then, absent a showing of any unobvious difference, it is submitted that the nanoparticle composition decorated with a urea-based small-molecule peptidomimetic inhibitor of PSMA that binds to the NAALADase active site thereof, as disclosed by Chandran et al., is indistinguishable from the “PSMA ligand” to which the claims are directed.
        
        30 See, e.g., Figure 1 of Chandran et al.
        
        31 Here Applicant is reminded that it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition that is to be used for the very same purpose. The idea of combining the first and second compositions to form a third flows logically from having the first and second been individually taught in the prior art. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06.
        
        32 To be clear, it was (and still is) understood that early in their development, prostate cancers need androgens to grow; and antiandrogen therapies, which are treatments that cause decreases in androgen levels or block the actions of androgens, can inhibit the growth of such prostate cancers.  However, often prostate cancers eventually stop responding to hormone therapy and become castration (or castrate) resistant (i.e., the cancer cells continue to proliferate even when androgen levels in the body are extremely low or undetectable).
        
        33 Here Applicant is reminded that it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition that is to be used for the very same purpose. The idea of combining the first and second compositions to form a third flows logically from having the first and second been individually taught in the prior art. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06.
        
        34 To be clear, it was (and still is) understood that early in their development, prostate cancers need androgens to grow; and antiandrogen therapies, which are treatments that cause decreases in androgen levels or block the actions of androgens, can inhibit the growth of such prostate cancers.  However, often prostate cancers eventually stop responding to hormone therapy and become castration (or castrate) resistant (i.e., the cancer cells continue to proliferate even when androgen levels in the body are extremely low or undetectable).